917 F.2d 557Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Louise L. McCULLOUGH, Petitioner,v.RAILROAD RETIREMENT BOARD, Respondent.
No. 90-3084.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 31, 1990.

On Petition for Review of an Order of the Railroad Retirement Board.  (No. hmr-ig-xxfl
Louise L. McCullough, petitioner pro se.
Michael Charles Litt, Edward Stanley Hintzke, Steven Alan Bartholow, United States Railroad Retirement Board, Chicago, Ill., for respondent.
RRB
DISMISSED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Louise McCullough seeks review of a Railroad Retirement Board decision affirming and adopting a Hearings Officer's decision dismissing McCullough's appeals from determinations of the Board's Bureau of Retirement Claims denying McCullough's request for a disability annuity and affirming recovery of an overpayment.  The Hearings Officer determined that McCullough failed to show good cause for failing to timely appeal the determinations of the Bureau.


2
Under applicable law, there is no judicial review of an administrative refusal to excuse late findings.*   See Califano v. Sanders, 430 U.S. 99 (1976);  see also Adams v. Heckler, 799 F.2d 131, 133 (4th Cir.1986).  Accordingly, this appeal is dismissed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.



*
 Even if we were to construe the Board's action in McCullough's case as a refusal to reopen the prior proceedings, we would have no jurisdiction to review this appeal.   See Steele v. United States Railroad Retirement Bd., 708 F.2d 250 (7th Cir.1983), cert. denied, 464 U.S. 997 (1983)